Title: General Orders, 6 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 6th 1775.
Parole, Arnold.Countersign Quebec.


Robert Hanson Harrison Esqr. is appointed Aid-de-Camp to his Excellency the Commander in Chief, and all orders, whether written or verbal, coming from the General, through Mr Harrison are to be punctually obeyed.
Although the men confined by Lieut. Col. Reed of the 26th Regt were released upon Application to Head Quarters—The General, so far from being displeased with Col. Reed, for his endeavours to prevent an infringement of the General Orders; that he thanks the Colonel; as he shall every Officer, who pays strict Obedience to orders, as without so doing, it is in vain to think of preserving order, and discipline, in an army—The disagreeableness of the weather, scarcity of wood, &c. inclined the General to overlook the Offence committed at that time, but he

hopes, and expects, the Officers and Soldiers, will for the future, carefully avoid wantonly cutting the Trees, and committing waste upon the property of those, already but too much distressed, by the depredations of the army.
